UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FRANZ MOLEON,

Plaintiff, 21 Civ. 1398 (PAE)
«Yo
ORDER
PRESIDENT FRED ALSTON, et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On May 25, 2021, defendants Fred Alston as President of Garage Employees Local 272
affil’d International Brotherhood of Teamsters and Local 272 John Doe 1, filed a motion to dismiss
the complaint under Rule 12 of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a
plaintiff has 21 days after the service of a motion under Rule 12(b) to amend the complaint once
as a matter of course.

Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by
June 15, 2021. No further opportunities to amend will ordinarily be granted. If plaintiff does
amend, by July 6, 2021, defendants shall: (1) file an answer; (2) file a new motion to dismiss; or
(3) submit a letter to the Court, copying plaintiff, stating that they rely on the previously filed
motion to dismiss.'

It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by June 15, 2021. Defendants’ reply, if any, shall be served

by June 29, 2021. At the time any reply is served, the moving party shall supply the Court with a

 

' Lf defendant files a new motion to dismiss or rely on their previous motion, plaintiffs
opposition will be due 14 days thereafter, and defendant's reply, if any, will be due seven days
after that.

 
courtesy copy of all motion papers by attaching them as PDF files to a single email addressed to

EngelmayerN YSDChambers(@nysd.uscourts.gov.

 

The Court will determine later, after receipt of plaintiff's anticipated brief opposing a

motion to dismiss the current or amended complaint, whether to schedule oral argument.

Fal A. Capelry

PAUL A. ENGELMAYRBR  ”
United States District Judge

SO ORDERED.

 

Dated: May 25, 2021
New York, New York
